Citation Nr: 0928628	
Decision Date: 07/31/09    Archive Date: 08/04/09

DOCKET NO.  06-35 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 1962 to April 
1964.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a December 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio, which denied service connection for PTSD.  In August 
2008, the Veteran testified before the Board at a hearing 
held at the RO.

In May 1983, the Veteran claimed service connection for a 
left arm disability.  As that claim has not been developed 
for appellate review, the Board refers it to the RO for 
appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.


REMAND

Additional development is needed prior to the disposition of 
the Veteran's claim.

First, the Board notes that the most recent VA medical 
records are dated in 
September 2005.  To aid in adjudication, any subsequent VA 
medical records should be obtained.

The Veteran claims that he has PTSD that is related to his 
service.  Specifically, he contends that he was stationed in 
the demilitarized zone (DMZ) in Korea in 1963 and 1964 in 
hostile territory during which five soldiers, whose names he 
cannot remember, were killed on a road to and from the DMZ.  
VA was unable to verify the Veteran's stressors because he 
did not provide relevant information with sufficient 
specificity about the claimed stressors capable of 
verification.  In addition, VA found that there was no 
incident involving five casualties during the Veteran's 
service.
The Veteran's service treatment records include a November 
1962 enlistment examination which does not reflect any 
diagnosed psychiatric disability.  However, a March 1963 
clinical record reflects a diagnosis of inadequate 
personality, chronic severe, manifested by ineptness, 
unadaptability, poor judgment and impaired intellectual 
function which rendered him unsuitable for military duty.  A 
February 1964 report of medical history shows that the 
Veteran claimed to have nervous trouble.  A February 1964 
psychiatric report indicates that he had a lifelong pattern 
of impulsive, immature judgment, and behavior with difficulty 
in expressing his hostile impulses toward all authority 
figures in a socially acceptable manner.  The report also 
indicates that he was forced to join the Army in lieu of 
reform school and that a psychiatric recommendation for 
administrative separation was made in March 1963.  He was 
diagnosed with a severe emotional instability reaction.  In 
April 1964, he was discharged from service for unsuitability.

Post-service medical records include a September 1984 report 
which reflects a diagnosis of chronic undifferentiated 
schizophrenia.  VA medical records dated in March 2002 
reflect a fifteen year history of schizophrenia and a 
positive depression screen.  A September 2005 report reflects 
treatment for and a diagnosis of PTSD.

The Veteran was afforded a VA mental disorders examination in 
April 2003 at which time he was diagnosed with adjustment 
disorder and chronic undifferentiated schizophrenia.  In a 
May 2003 addendum, the examiner opined that the Veteran's 
adjustment disorder pre-existed his service.  VA's duty to 
assist includes a duty to provide a medical examination or 
obtain a medical opinion where it is necessary to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. 3.159(c)(4) (2008); Robinette v. Brown, 8 Vet. 
App. 69 (1995).  Accordingly, a remand is needed to determine 
whether any current psychiatric disability is related to the 
Veteran's service.  In this regard, the examiner on remand 
should specifically reconcile the opinion with April 2003 VA 
diagnosis and May 2003 VA opinion and any other opinions of 
record.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA treatment 
records since September 2005.

2.  Schedule the Veteran for a VA 
examination to determine the nature and 
etiology of any current psychiatric 
disability.  The claims folder should be 
reviewed and that review should be 
indicated in the examination report.  The 
examiner should specifically attempt to 
reconcile and discuss the opinion with all 
other opinions of record, including the 
April and May 2003 VA examination and 
opinion.  The rationale for all opinions 
must be provided.  Specifically, the 
examiner should provide the following:

(a)  Diagnose all current 
psychiatric disabilities.

(b)  Provide a full multi-axial 
diagnosis and specifically state 
whether or not each criterion for a 
diagnosis of PTSD is met pursuant to 
DSM-IV and specify upon what 
verified in-service stressor the 
diagnosis is based.  If the 
diagnosis is based on a non-service 
stressor, the examiner should so 
state.

(c)  Is there clear and unmistakable 
evidence that any psychiatric 
disability pre-existed the Veteran's 
service?

(d)  If so, is it as likely as not 
(more than 50 percent probability) 
that the preexisting psychiatric 
disability underwent a permanent 
increase in severity during or as a 
result of his service?  The examiner 
should state whether any permanent 
increase in the underlying pathology 
was due to normal progression of the 
disorder.

(e)  Is it as likely at not (more 
than 50 percent probability) that 
any psychiatric disability, to 
include PTSD, was incurred in or 
aggravated by the Veteran's service, 
or was present during his service, 
including diagnoses of an emotional 
instability reaction and chronic 
severe inadequate personality during 
service?  The examiner must consider 
the Veteran's statements regarding 
continuity of symptomatology.  
Dalton v. Nicholson, 21 Vet. App. 23 
(2007) (examination inadequate where 
the examiner did not comment on 
veteran's report of in-service 
injury and relied on lack of 
evidence in service medical records 
to provide negative opinion).

3.  Then, readjudicate the claim.  If 
the decision remains adverse to the 
Veteran, issue a supplemental statement 
of the case and allow the applicable 
time for response.  Then, return the 
case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board or the United 
States Court of Appeals for Veterans Claims for development 
or other action must be handled in an expeditious manner.  38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

